DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (U.S. Patent No. 8553666, hereinafter “Palm”) in view of Larsen (U.S. Patent Application Publication No. 2007/0009124, hereinafter “Larsen”).

Claim 1:
Palm discloses a method for operating a wireless device, which comprises the steps of:
assigning the wireless device to a user and the wireless device is or will be connected to other wireless devices each assigned to another user, for data exchange in a 
the wireless device or one of the other wireless devices controls the data exchange by subscribing to the common network as a master, and all the other wireless devices each subscribe to the common network as a slave (Column 4, Lines 6-10; The wireless terminals operate such that during any frame cycle, one of the wireless terminals serves as the master and the remaining ones of the wireless terminals act as slaves);
it is decided whether the wireless device subscribes to the network as the master or as the slave by determining an operational capability (“battery life”) of the wireless device and comparing it with the operational capability of the other wireless devices, and by the wireless device subscribing as the master if the wireless device has a highest operational capability, and otherwise as the slave (Column 4, Lines 22-27; Mastering assignment may be performed in an effort to distribute mastering duties among the plurality of wireless terminals to uniformly drain the batteries of the wireless devices.  In such case, wireless devices having comparatively longer battery lives will have greater mastering duties); and 
determining the operational capability of the wireless device so that it can be received by another wireless device and compared with the operational capability thereof (Column 4, Lines 22-27; Mastering assignment may be performed in an effort to distribute mastering duties among the plurality of wireless terminals to uniformly drain the batteries of the wireless devices.  In such case, wireless devices having comparatively longer battery lives will have greater mastering duties).

Palm does not appear to disclose:

a search mode of the hearing device is activated if it is not currently subscribed to the common network; and 
in the search mode the hearing device emits a search signal, which contains the operational capability of the hearing device so that it can be received by another hearing device and compared with the operational capability thereof; 
wherein the wireless device is a hearing device. 

Larsen discloses: 
the decision of whether the hearing device subscribes to the common network as a master or as a slave being made before the hearing device joins the common network (§ 0073, Lines 1-11; Two hearing aids seeking to establish a new network, both transmit LM NULL link management packages as interrogation data.  The master and slave roles are assigned prior to establishment of the network); 
a search mode of the wireless device is activated if it is not currently subscribed to the common network (§ 0073, Lines 1-3; Two hearing aids seeking to establish a new network transmit LM NULL link management packages as interrogation data); 
wherein the wireless device is a hearing device (Claim 1, Lines 1-3; A hearing aid comprises a transceiver for interconnection of the hearing aid with a wireless network). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Palm’s wireless devices with Larsen’s hearing devices and integrate the use of Larsen's LM NULL package to package and transmit Palm's battery life 

The limitation “in the search mode the wireless device emits a search signal, which contains the operational capability of the wireless device so that it can be received by another wireless device and compared with the operational capability thereof” is met by the combination of Palm and Larsen because Palm’s battery life information has been modified to be included in Larsen’s LM NULL link management package. 

Claim 2:
Palm in view of Larsen further discloses determining the operational capability based on a charge state of an energy storage unit of the hearing device, so that the hearing device subscribes to the common network as the master if the charge state of the hearing device is greater than the charge state of all the other hearing devices in the common network, and otherwise as the slave (Palm, Column 4, Lines 22-27; Mastering assignment may be performed in an effort to distribute mastering duties among the plurality of wireless terminals to uniformly drain the batteries of the wireless devices.  In such case, wireless devices having comparatively longer battery lives will have greater mastering duties).

Claim 5:
Palm in view of Larsen further discloses selecting the hearing device as a new master of the common network if the hearing device joins the common network and the common network already has an old master, but the operational capability thereof is worse than the operational capability of the hearing device, so that from now on the old master 

Claim 6:
Palm in view of Larsen further discloses wherein in an event that the hearing device is already subscribed to the common network as the master and a new hearing device joins the common network, it is decided once again whether the hearing device subscribes to the common network as the master or as the slave (Palm, Column 4, Lines 22-27; Mastering assignment may be continuously performed in an effort to distribute mastering duties among the plurality of wireless terminals to uniformly drain the batteries of the wireless devices.  In such case, wireless devices having comparatively longer battery lives will have greater mastering duties).

Claim 7:
Palm in view of Larsen discloses the method as recited in claim 1. 

Palm does not appear to disclose wherein in an event that the hearing device is already subscribed to the common network as the slave and the master leaves the common network, it is decided once again whether the hearing device subscribes to the common network as the master or as the slave.

Larsen discloses wherein in an event that the hearing device is already subscribed to the common network as the slave and the master leaves the common network, it is decided once again whether the hearing device subscribes to the common network as the master or as the slave (§ 0083, Lines 1-5; Each device capable of selectively acting as a master device or a slave device in the network.  Further, a slave device is preferably capable of detecting presence of the master device and capable to reacting to absence of a master).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Palm’s wireless network to react to absence of a master in order to account for the ad hoc nature of wireless networks. 

Claim 8:
Palm in view of Larsen further discloses wherein in the search mode, the hearing device listens to whether the other hearing devices are within range and receives their search signals in order to compare a respective operational capability of the other hearing devices with its own said operational capability (Larsen, § 0006, Lines 1-3; By virtue of the fact that the hearing aid wireless network is wireless, only other hearing devices that are within range will be detected). 

Claim 10:
Palm in view of Larsen further discloses wherein during the data exchange over the common network, audio data is exchanged which is obtained by acquiring a speech of an assigned user by means of the hearing device (Larsen, § 0022, Lines 4-6; Two hearing 

Claim 11:
Palm in view of Larsen further discloses wherein the common network is a decentralized and relay-free network, in which the hearing device and the other hearing devices are directly connected to each other (Palm, Figs. 1A-B illustrate a WLAN that comprises no servers or relays.  Each slave has a direct wireless connection to the master).

Claim 12:
Palm in view of Larsen further discloses wherein the common network is a wireless network (Palm, Column 4, Lines 4-6; A wireless local area network includes a plurality of wireless terminals).

Claim 13:
Palm in view of Larsen further discloses a hearing device, comprising:
a controller (Larsen, § 0005, Lines 5-8) configured to carry out a method according to claim 1 (See rejection of claim 1 above).

Claim 14:
Palm discloses a method for operating a network having a plurality of wireless devices assigned to different users (Column 4, Lines 4-6; A wireless local area network includes a plurality of wireless terminals), which comprises the steps of:


Palm does not appear to disclose: 
the decision of whether a particular hearing device subscribes to the common network as a master or as a slave being made before the particular hearing device joins the common network; and 
activating a search mode of the hearing device if it is not currently subscribed to the network, wherein in the search mode the hearing device emits a search signal which contains the operational capability of the hearing device so that it can be received by another hearing device and compared with the operational capability thereof, wherein the wireless device is a hearing device. 

Larsen discloses: 
the decision of whether a particular hearing device subscribes to the common network as a master or as a slave being made before the particular hearing device joins 
activating a search mode of the hearing device is activated if it is not currently subscribed to the common network (§ 0073, Lines 1-3; Two hearing aids seeking to establish a new network transmit LM NULL link management packages as interrogation data); 
wherein the wireless device is a hearing device (Claim 1, Lines 1-3; A hearing aid comprises a transceiver for interconnection of the hearing aid with a wireless network). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Palm’s wireless devices with Larsen’s hearing devices and integrate the use of Larsen's LM NULL package to package and transmit Palm's battery life information, in order to support a wireless network of hearing devices that are typically limited in battery life (Larsen, § 0003, Lines 4-6). 

The limitation “wherein in the search mode the hearing device emits a search signal which contains the operational capability of the hearing device so that it can be received by another hearing device and compared with the operational capability thereof” is met by the combination of Palm and Larsen because Palm’s battery life information has been modified to be included in Larsen’s LM NULL link management package. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (U.S. Patent No. 8553666, hereinafter “Palm”) in view of Larsen (U.S. Patent .

Claim 3:
Palm in view of Larsen discloses the method as recited in claim 1.

Palm in view of Larsen does not appear to disclose determining the operational capability based on a transmission quality of the hearing device with respect to transmission and reception of data over the common network, so that the hearing device subscribes to the common network as the master if the transmission quality of the hearing device is greater than the transmission quality of all the other hearing devices in the common network, and otherwise as the slave.

Burchard discloses selecting a master receiver based on signal strength where the receiver with the strongest signal is selected as the master receiver (§ 0040, Lines 10-18). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Palm and Larsen’s operational capability with Burchard’s signal strength in order to provide an additional parameter to select an appropriate master.  

Claim 4:
Palm in view of Larsen discloses the method as recited in claim 1.

Palm in view of Larsen does not appear to disclose determining the operational capability based on an error rate in the data exchange, so that the hearing device subscribes to the common network as the master if the error rate of the hearing device is lower than the error rate of all the other hearing devices in the common network, and otherwise as the slave.

Burchard discloses selecting a master receiver based on bit error rate (BER) where the receiver with the lowest BER/packet drop rate is selected as the master receiver (§ 0040, Lines 10-18). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Palm and Larsen’s operational capability with Burchard’s bit error rate in order to provide an additional parameter to select an appropriate master.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (U.S. Patent No. 8553666, hereinafter “Palm”) in view of Larsen (U.S. Patent Application Publication No. 2007/0009124, hereinafter “Larsen”); further in view of Bennett et al. (U.S. Patent Application Publication No. 2013/0343585, hereinafter “Bennett”).

Claim 9:


Palm in view of Larsen does not appear to disclose wherein the search mode is activated by the hearing device detecting speech.

Bennett discloses incorporating voice/speech recognition into a hearing assist device to enable commands from the user to be recognized and transmitted (§ 0177, Lines 1-3). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Palm and Larsen’s hearing device by incorporating support for Bennett’s voice/speech recognition in order to allow the user to initiate the search mode.  

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive: 
Applicant argues on pages 7-9 that Applicant argues that the rejections made in the final office action are the result of impermissible hindsight reconstruction of the invention.  Applicant argues that Palm's wireless device cannot be modified to be Larsen's hearing devices because (1) the constraints on hearing devices to conserve energy are particularly severe and thus a person of ordinary skill in the art would not necessarily choose Larsen's hearing device as the master and (2) there is no teaching, suggestion, or motivation in either Palm or Larsen to apply the master/slave teaching of Palm to the hearing device of Larsen because there is no hearing device in Palm.  The examiner disagrees.  Regarding (1), while the constraints on hearing devices are mostly likely more severe than with wireless terminals such as laptops and mobile phones (as illustrated in Figs. 1A-1B), laptops and mobile phones have constraints on battery life themselves and one of ordinary skill would reasonably extend Palm's invention to hearing aids (in light of Larsen) or any other wireless device with battery/energy constraints.  Just as mobile phones have more severe energy constraints versus laptops, hearing aids have more severe energy constraints versus hearing aids.  These facts do not make Palm's invention less applicable.  Regarding (2), it is admitted that Palm does not disclose a hearing device.  As noted in the response above, Palm's wireless devices have been extended to include Larsen's hearing aids.  Further on page 9, Applicant argues that the skilled person would identify the mobile phone in Larsen to correspond to the mobile phone of Palm.  The examiner disagrees because Larsen, in § 0006, discloses the hearing aid wireless network facilitates interconnection of a plurality of devices in the network, such as hearing aids, remote controllers, fitting instruments, mobile phones, headsets, door bells, alarm systems, broadcast systems, etc.  This disclosure serves to illustrate that Larsen’s invention would work similarly for various types of devices.  Further on pages 10-12, Applicant argues that the independent claims have been amended to require that the mastering assignment occur before the hearing device joins the network and that the wireless devices of Palm have already joined the wireless network before the mastering determination is made.  While Palm discloses selecting the master and slave devices that are already connected to the wireless network, Larsen discloses, in § 0073, Lines 1-11, that two hearing aids seeking to establish a new network, both transmit LM NULL link management packages as interrogation data.  The master and slave roles are assigned prior to establishment of the network.  Further on pages 12-14, Applicant argues that neither Palm nor Larsen discloses selecting the hearing device having a highest operational capability is selected as the master because Larsen teaches away from Palm.  Specifically, Applicant argues that it is not suitable to include Palm's battery life information in Larsen's LM NULL package because the LM NULL package is specifically dedicated to include timing information thus there is no motivation to include any data in the LM NULL package, other than timing data and modifying the LM NULL package to include any non-timing data would impermissibly change the principle operation of the Larsen device.  It is further argued that using the time of receipt of the package to make the master/slave assignment is in direct conflict with the idea of using the battery life.  The examiner disagrees.  While Larsen discloses the LM NULL package as containing timing information, Larsen does not state that the LM NULL package must only contain said timing information as Applicant argues.  It is noted that the modification as stated in the final office action integrates the use of Larsen's LM NULL package to package and transmit Palm's battery life information.  Larsen's timing information is not replaced with Palm's battery life information.  Rather, the modified LM NULL package includes the timing information and Palm's battery life information and thus the principle operation of Larsen's device would remain intact.  The modification would allow the use of Larsen’s timing information or Palm’s battery life information in the mastering assignment.  Further, it is noted that Palm’s system is being modified by Larsen so any argument that the principle of operation of Larsen’s device is impermissibly changed is moot because it is Palm’s device that is modified (not Larsen’s).  Further on pages 14-15, Applicant argues Palm does not teach to broadcast battery life before establishing the network, but explicitly refers to making the assignment while the device is tethered.  Thus Applicant argues that combining Palm and Larsen would result in making assignments based on timing and then after a connection is established, exchange battery life information and alter the assignment based on battery life while the connection is active.  The examiner disagrees.  The search mode is activated when the hearing device is not currently subscribed to the common network or “before the device is connected to the network”, which Larsen discloses as detailed in the rejection of claim 1.  Larsen's LM NULL package is transmitted as interrogation data, which is before a network is established.  Thus, Palm's battery life information (which is modified to be transmitted in Larsen's LM NULL package) is also transmitted as interrogation data.  Further on pages 15-17, Applicant argues there is no teaching to replace two independent devices of Palm by left and right hearing aids, as the latter are not independent from each other, but belong to the same user, as opposed to Palm, in which every single device is independent and potentially belongs to a single user.  Further, it is argued that using Larsen's inter-device assignment mechanism in Palm to connect different devices in an entirely different situation is out of the scope of Larsen and there is no motivation to extend this teaching to the situation of Palm, where Palm's network would be a second network.
Regarding Applicant’s request for a telephone call in the event of finding any claims to be unpatentable, the examiner is available to discuss any proposals that Applicant has to move prosecution forward in an interview @ 408-918-7553.  Potential subject matter to explore include the following in the originally-filed specification:
§ 0062, Lines 8-11: A hearing device emits a search signal (i.e., triggers the search mode) as soon as it detects a voice that is not the voice of the assigned user of the hearing device. 
§ 0069, Lines 6-10: In the common network, additional devices which are not hearing devices are omitted, at least for the data exchange between the hearing devices.  The common network is therefore a true hearing device network. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is directed to the conclusion section of the office action mailed on 09/01/2021 for a listing of pertinent prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452